By the Court, Lacy, J. There is no error in the judgment, in this case. Calico and Drake were jointly indicted for gaming; they did not ask to sever, in their pleadings; the fine was assessed severally, and judgment rendered jointly, for cost. This the statute fully authorizes. If they had severed in their pleadings up to that time, it would have taxed them both, jointly, with the costs. Not having done so, they were, of course, jointly liable for the costs of the plaintiff below. Judgment affirmed.